Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barton Joseph Adams, a former federal prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing as moot his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed, in forma pauperis, we affirm for the reasons stated by the district court. Adams v. Warden, No. 2:14-cv-00065-JPB-JES, 2015 WL 1548992 (N.D.W.Va. Apr. 7, 2015). We deny Adams’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court -and argument would not aid the decisional process.

AFFIRMED.